                               UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                DOCKET NO. 3:20-cv-00074-FDW
    TINA HOOPER,                                         )
                                                         )
           Plaintiff,                                    )
                                                         )
    vs.                                                  )
                                                         )                          ORDER
    ANDREW SAUL,                                         )
    Commissioner of Social Security,                     )
                                                         )
           Defendant.                                    )
                                                         )


          THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment (Doc.

No. 17) and Defendant’s Motion for Summary Judgment (Doc. No. 20). Plaintiff, through counsel,

seeks judicial review of an unfavorable administrative decision on her application for disability

insurance benefits.1 For the reasons which follow, Plaintiff’s motion (Doc. No. 17) is GRANTED,

Defendant’s motion (Doc. No. 20) is DENIED, and the Commissioner’s decision is REVERSED

and REMANDED for further proceedings.

                                           I.    BACKGROUND

          Plaintiff filed her application for Title II benefits on December 31st, 2015, alleging

disability since July 28, 2013. (Tr. 16). Plaintiff’s application was initially denied on March 9,

2016, and again on reconsideration on August 24, 2016. (Tr. 16). On October 4, 2016, Plaintiff

filed a written request for a hearing before an Administrative Law Judge (“ALJ”), which was held




1
  “The court shall have power to enter, upon the pleadings and transcript of the record, a judgment affirming,
modifying, or reversing the decision of the Commissioner of Social Security, with or without remanding the cause for
a rehearing.” 42 U.S.C. § 405(g).
                                                         1



           Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 1 of 10
on August 24, 2018, in Charlotte, North Carolina. (Tr. 16). After the hearing, the ALJ denied

Plaintiff’s application in a written decision dated November 27, 2018. (Tr. 27).

        To reach this decision, the ALJ followed the five-step evaluation process for disability

claims under the Social Security Act (“the Act”). (Tr. 17-18); 20 C.F.R. § 404.1520(a). At the

first step, the ALJ determined Plaintiff had not been engaged in substantial gainful activity since

the alleged onset of disability. (Tr. 18). At the second step, the ALJ determined Plaintiff has

several severe impairments under 20 C.F.R. § 404.1520(c). (Tr. 18). Plaintiff’s impairments

include coronary artery disease, systolic and diastolic congestive heart failure, poorly controlled

type II diabetes, peripheral neuropathy, malignant melanoma of the left shoulder, diabetic

retinopathy, bilateral cataracts, and obesity. (Tr. 18). At step three, the ALJ found Plaintiff’s

impairments, alone or together, do not meet or medically equal the severity of the impairments

found in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”). (Tr. 18-19).

        The ALJ then determined Plaintiff had a residual functional capacity (“RFC”) of “light

work,” with the following additional restrictions:

        [Plaintiff] should avoid concentrated exposure to fumes, odors, dusts, gases, and
        poor ventilation; avoid concentrated exposure to hazards; and avoid tasks such as
        inspecting that would require fine visual acuity.

(Tr. 19). At step four, after evaluating these restrictions on her capabilities, the ALJ found Plaintiff

did not have past relevant work due to a lack of substantial gainful activity within the past fifteen

years. (Tr. 25). At the final step, the ALJ combined Plaintiff’s age, education, work experience,

RFC, and the testimony of the Vocational Expert (“VE”) to determine Plaintiff is capable of

performing “jobs that existed in significant numbers,” such as packing line worker, parking lot




                                                   2



         Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 2 of 10
attendant, or garment sorter. (Tr. 25-26). Accordingly, the ALJ decided Plaintiff was not disabled

under the Act. (Tr. 26).

                               II.    STANDARD OF REVIEW

       Section 405(g) of Title 42 of the United States Code provides judicial review of the Social

Security Commissioner’s denial of social security benefits: “[t]he court shall have power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying, or reversing the

decision of the Commissioner of Social Security, with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). When examining a disability determination, a reviewing court is

required to uphold the determination when an ALJ has applied correct legal standards and the

ALJ’s factual findings are supported by substantial evidence. Id.; Westmoreland Coal Co., Inc. v.

Cochran, 718 F.3d 319, 322 (4th Cir. 2013); Bird v. Comm’r of Soc. Sec. Admin., 699 F.3d 337,

340 (4th Cir. 2012). A reviewing court may not re-weigh conflicting evidence or make credibility

determinations because “it is not within the province of a reviewing court to determine the weight

of the evidence, nor is it the court’s function to substitute its judgment for that of the Secretary if

his decision is supported by substantial evidence.” Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990).

       “Substantial evidence is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(alteration and quotations omitted). “It consists of more than a mere scintilla of evidence but may

be less than a preponderance.” Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (internal

quotation marks omitted). Courts do not reweigh evidence or make credibility determinations in




                                                  3



         Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 3 of 10
evaluating whether a decision is supported by substantial evidence; “[w]here conflicting evidence

allows reasonable minds to differ,” courts defer to the ALJ’s decision. Johnson, 434 F.3d at 653.

        “In order to establish entitlement to benefits, a claimant must provide evidence of a

medically determinable impairment that precludes returning to past relevant work and adjustment

to other work.” Flesher v. Berryhill, 697 F. App’x 212, 212 (4th Cir. 2017) (per curiam) (citing

20 C.F.R. §§ 404.1508, 404.1520(g)). In evaluating a disability claim, the Commissioner uses a

five-step process.    20 C.F.R. § 404.1520(a)(4).         Pursuant to this five-step process, the

Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period of

disability; (2) had a severe impairment; (3) had an impairment that met or equaled the severity of

a listed impairment; (4) could return to his past relevant work; and (5) if not, could perform any

other work in the national economy. Id.; see also Lewis v. Berryhill, 858 F.3d 858, 861 (4th Cir.

2017) (citing Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015)); 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4). The claimant bears the burden of proof at steps one through four, but the burden

shifts to the Commissioner at step five. See Lewis, 858 F.3d at 861; Monroe v. Colvin, 826 F.3d

176, 179–80 (4th Cir. 2016).

        The Fourth Circuit has held:

        If the claimant fails to demonstrate she has a disability that meets or medically
        equals a listed impairment at step three, the ALJ must assess the claimant’s residual
        functional capacity (“RFC”) before proceeding to step four, which is “the most [the
        claimant] can still do despite [her physical and mental] limitations [that affect h[er]
        ability to work].”

Lewis, 858 F.3d at 861-62 (quoting 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1)) (alterations in

original).




                                                  4



         Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 4 of 10
        In Lewis, the Fourth Circuit explained the considerations applied before moving to step

four:

        [The RFC] determination requires the ALJ to “first identify the individual’s
        functional limitations or restrictions and assess his or her work-related abilities on
        a function-by-function basis, including the functions listed in the regulations.”
        Mascio, 780 F.3d at 636 (internal quotations omitted); see also SSR 96-8p, 1996
        WL 374184, at *1 (July 2, 1996). Once the function-by-function analysis is
        complete, an ALJ may define the claimant’s RFC “in terms of the exertional levels
        of work, sedentary, light, medium, heavy, and very heavy.” SSR 96-8p, 1996 WL
        374184, at *1. See generally 20 C.F.R. §§ 404.1567, 416.967 (defining “sedentary,
        light, medium, heavy, and very heavy” exertional requirements of work).

        When assessing the claimant’s RFC, the ALJ must examine “all of [the claimant’s]
        medically determinable impairments of which [the ALJ is] aware,” 20 C.F.R.
        §§ 404.1525(a)(2), 416.925(a)(2), “including those not labeled severe at step two.”
        Mascio, 780 F.3d at 635. In addition, he must “consider all [the claimant’s]
        symptoms, including pain, and the extent to which [her] symptoms can reasonably
        be accepted as consistent with the objective medical evidence and other evidence.”
        20 C.F.R. §§ 404.1529(a), 416.929(a). “When the medical signs or laboratory
        findings show that [the claimant has] a medically determinable impairment(s) that
        could reasonably be expected to produce [her] symptoms, such as pain, [the ALJ]
        must then evaluate the intensity and persistence of [the claimant’s] symptoms so
        that [the ALJ] can determine how [her] symptoms limit [her] capacity for work.”
        20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

Lewis, 858 F.3d at 862.

        Proceeding to step four, the burden remains with the claimant to show he or she is unable

to perform past work. Mascio, 780 F.3d at 635. If the claimant meets their burden as to past work,

the ALJ proceeds to step five.

        “At step five, the burden shifts to the Commissioner to prove, by a preponderance
        of the evidence, that the claimant can perform other work that ‘exists in significant
        numbers in the national economy,’ considering the claimant’s residual functional
        capacity, age, education, and work experience.” [Mascio, 780 F.3d at 635]
        (quoting 20 C.F.R. §§ 416.920(a)(4)(v), 416.960(c)(2), 416.1429). “The
        Commissioner typically offers this evidence through the testimony of a vocational
        expert responding to a hypothetical that incorporates the claimant’s limitations.”
        Id.


                                                  5



         Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 5 of 10
Lewis, 858 F.3d at 862.

       If the Commissioner meets this burden in step five, the claimant is deemed not disabled,

and the benefits application is denied. Id.

                                      III.    ANALYSIS

       Plaintiff alleges the ALJ erred by relying on the testimony of the VE that conflicts with the

descriptions in the Dictionary of Occupational Titles (“DOT”) without obtaining an explanation

from the VE. (Doc. No 18, p. 4). Specifically, Plaintiff alleges the VE identified jobs that,

according to the DOT, require frequent near acuity. Id. at 8-9. “Near acuity is defined in a

companion publication to the DOT to mean “[c]larity of vision at 20 inches or less.”” Murray v.

Saul, C/A No. 19-304, 2020 WL 3848118, at *25-26 (D. S.C. Jan. 27, 2020) (citing Heckman v.

Berryhill, C/A No. 16-229, 2017 WL 1550018, at *3 (E.D. Pa. May 1, 2017) (quoting U.S. DEP’T

OF LAB., SELECTED CHARACTERISTICS OF OCCUPATIONS DEFINED IN THE REVISED DICTIONARY OF

OCCUPATIONAL TITLES, App. C. (1993 ed.)). Plaintiff alleges this requirement conflicts with her

RFC requiring the avoidance of “fine visual acuity.” (Tr. 18), (Doc. No. 18, p. 9).

       The Commissioner argues there is no conflict between the VE’s testimony and the DOT

jobs for two reasons. (Doc. No. 21, p. 7). First, the Commissioner argues that substantial evidence

outside of the VE’s testimony, specifically Social Security Ruling (SSR) 85-15 and the Medical-

Vocational Rule 202.20, supports the idea that the visual aspects of Plaintiff’s RFC would not

cause a significant limitation in the availability of work. Id. at 7-11 (citing Social Security Ruling

85-15, 1985 WL 56857, at *8). Second, the Commissioner argues there is no conflict between the

VE’s testimony and the DOT because the jobs specified by the VE’s testimony require near vision




                                                  6



         Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 6 of 10
tasks, whereas the RFC limited Plaintiff to fine visual acuity such as inspecting. (Doc. No. 21, p.

11-17).

            i.   Substantial Evidence Outside of the VE’s Testimony

          The Commissioner first argues substantial evidence supports the ALJ’s step five finding.

Id. Specifically, the Commissioner argues SSR 85-15 indicates that when a claimant does not have

a visual field limitation or is unable to see large objects, there is no limitation in work generally

available to the claimant. Id. at 11. The Commissioner argues that because SSR 85-15 provides no

limitation, the “grid” rules should be used. Id. These grid rules take into account a claimant’s

maximum sustained work capability, age, education, and previous work experience to make a

disability determination. See 20 C.F.R. § Pt. 404, Subpt. P, App. 2. In this case, the Commissioner

argues that grid rule 202.20 would be applicable and a determination of no disability would be

supported. (Doc. No. 21, p. 11). As a result, the Commissioner argues that substantial evidence

remains for the ALJ’s decision at step five via the “grid” rule of 202.20. Id. at 11.

          However, the ALJ did not use SSR 85-15 to decide that Plaintiff was not disabled. (Tr. 26).

Moreover, the ALJ stated there were additional limitations beyond light work that would prohibit

reliance on Rule 202.20. Id. Instead, the ALJ relied on the testimony of the VE about jobs existing

in the economy given the additional limitations contained in the RFC to make a disability

determination. Id. A district court is forbidden from considering post-hoc rationalizations for the

ALJ’s decision-making process. Patterson v. Bowen, 839 F.2d 221, 225 n.1 (4th Cir. 1988).

Therefore, because the ALJ did not use SSR 85-15 or Rule 202.20 in making his decision, the

Commissioner’s argument is an impermissible post-hoc offering.




                                                   7



           Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 7 of 10
         ii.    Fine Visual Acuity

        The Commissioner also argues there is no conflict between the VE’s testimony and the

DOT because the RFC limited Plaintiff to fine visual acuity such as inspecting, while the specified

jobs require near vision tasks but not fine vision tasks. (Doc. No. 21, p. 11-17). The Plaintiff

responds by arguing that an apparent conflict exists when a claimant has an RFC with fine visual

restrictions, but the VE offers jobs that require fine vision tasks. (Doc. No. 22, p. 4-5).

        An ALJ must independently identify apparent conflicts between the VE’s testimony and

the DOT, and merely asking the VE if there are any conflicts is insufficient. Pearson, 810 F.3d at

209-10. An apparent conflict occurs when the RFC and the DOT definition appear to be in conflict,

even though the VE may be able to show that no conflict actually exists. Id. An apparent conflict

is one that is less than “obvious,” but can still be identified by “compar[ing] the express language

of the [DOT] and the [VE]’s testimony.” Id. Additionally, an ALJ must not only identify apparent

conflicts, but also must resolve the conflict. Id. at 209.

        In this case, the ALJ’s RFC included a provision requiring Plaintiff to “avoid tasks such as

inspecting that would require fine visual acuity.” (Tr. 19). The ALJ then concluded, based on the

VE’s testimony, that Plaintiff’s RFC would allow her to perform the following DOT jobs: Packing-

Line Worker, Parking-Lot Attendant, and Garment Sorter. (Tr. 25-26). Each DOT job Plaintiff

could perform requires “near [a]cuity: [f]requently—[e]xists from 1/3 to 2/3 of the time.” This

raises the question of whether an apparent conflict exists between the limitation of fine visual

acuity provided to the VE and the DOT description of near acuity.

        Near acuity, as used in the DOT, has been defined by a companion publication to mean

“[c]larity of vision at 20 inches or less.” Murray v. Saul, C/A No. 19-304, 2020 WL 3848118, at


                                                   8



         Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 8 of 10
*9 (D. S.C. Jan. 27, 2020) (citing Heckman v. Berryhill, C/A No. 16-229, 2017 WL 1550018, at

*3 (E.D. Pa. May 1, 2017) (quoting U.S. Dep’t of Labor, Selected Characteristics of Occupations

Defined in the Revised Dictionary of Occupational Titles, App. C. (1993 et.))). Some courts have

found a distinction between fine visual acuity and near acuity. Murray, 2020 WL 3848118, at *25-

26 n.5 (citing Sumner v. Comm'r of Soc. Sec., C/A No. 13-14303, 2014 WL 6809891, at *4 (E.D.

Mich. Dec. 2, 2014) (explaining that near acuity is a determination about distance, whereas fine

acuity is a determination of shapes); French v. Colvin, C/A No. 12-297, 2014 WL 1331042, at *13

(E.D.N.C. Feb. 24, 2014) (finding that a RFC limitation to tasks requiring fine visual acuity did

not preclude performing jobs requiring near acuity)).

       However, most courts have found that a conflict exists between an RFC limitation of fine

visual acuity and DOT jobs with near acuity characteristics. See, e.g., Bell v. Colvin, C/A No. 14-

652, 2015 WL 3465764, at *6 (C.D. Cal. June 1, 2015) (holding an apparent conflict exists between

an RFC that includes "[a] restrict[ion] from jobs requiring fine vision" and a VE’s testimony of

claimant being able to perform jobs requiring frequent near visual acuity); see also Murray v. Saul,

C/A No. 19-304, 2020 WL 3848118, at *31 (D. S.C. Jan. 27, 2020) (finding a visual limitation of

fine acuity in the RFC conflicts with the jobs provided by the VE’s testimony that require near

acuity); Ehrhart v. Colvin, No. 12-338, 2013 WL 4540700, at *4-5 (M.D. Pa. Aug. 27, 2013)

(holding an ALJ erroneously accepted a VE’s testimony that the claimant could perform a job

requiring frequent near acuity where the ALJ had found the claimant could not perform work

requiring fine visual acuity).

   Here, the Court is presented with facts analogous to those applying the majority rule; Plaintiff

has an RFC limitation of fine visual acuity, and the DOT jobs provided by the VE require near


                                                 9



         Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 9 of 10
               acuity characteristics. (Tr. 19, 51-53). Therefore, the Court finds a conflict exists between the

               VE’s testimony and the DOT definitions. Thus, the Court must determine if the ALJ resolved this

               apparent conflict. The record reflects the ALJ asked the VE if Plaintiff would be able to perform

               work, given the RFC. (Tr. 52). However, the ALJ did not identify the apparent visual limitation

               conflict, nor did he elicit testimony from the VE to explain the apparent conflict. (Tr. 51-53). The

               ALJ also failed to explain or resolve the conflict between the VE’s testimony and the DOT in his

               decision. (Tr. 25-26). In light of the ALJ’s failure to elicit an explanation and resolve the apparent

               conflict between the VE’s testimony and the DOT, the Court finds substantial evidence does not

               support the ALJ’s finding at step five of the evaluation process.

                                                         IV.      CONCLUSION

                        For the forgoing reasons, Plaintiff succeeds in her argument that the ALJ erred by not

               recognizing the apparent conflict between Plaintiff’s RFC and the job descriptions found within

               the DOT. Accordingly, Plaintiff’s motion (Doc. No. 17) is GRANTED, Defendant’s motion (Doc.

               No. 20) is DENIED, and the Commissioner’s decision is REVERSED and REMANDED for

               further proceedings consistent with this opinion.2

Signed: February 5, 2021




               2
                 Under 42 U.S.C. § 405(g), “[t]he court shall have power to enter . . . a judgment affirming, modifying, or reversing
               the decision of the Commissioner of Social Security . . . .” The Court lacks the power to vacate the Commissioner’s
               decision. Id. Accordingly, the Court reverses the Commissioner’s decision and remands for further proceedings
               consistent with this order.
                                                                        10



                           Case 3:20-cv-00074-FDW Document 23 Filed 02/05/21 Page 10 of 10
